12 N.Y.2d 804 (1962)
State Bank of Albany, Respondent,
v.
Dan-Bar Contracting Co., Inc., et al., Defendants, and Maryland Casualty Company, Appellant. (Action No. 1.)
Maryland Casualty Company, as Assignee of F. J. Croissant, Appellant,
v.
Allied Chemical and Dye Corporation (Barrett Division) et al., Defendants, and State Bank of Albany, Respondent. (Action No. 2.)
State Bank of Albany, Respondent,
v.
Dan-Bar Contracting Co., Inc., et al., Defendants, and Maryland Casualty Company, Appellant. (Action No. 3.)
F. J. Croissant, Respondent,
v.
Dan-Bar Contracting Co., Inc., et al., Defendants, and Maryland Casualty Company, Appellant. (Action No. 4.)
Court of Appeals of the State of New York.
Argued October 25, 1962.
Decided December 6, 1962.
John T. De Graff, William F. Conway and Thomas F. Conneally, Jr., for appellant.
Charles E. Nichols for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Judgments affirmed, without costs; no opinion.